Citation Nr: 0725685	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for residuals of a 
broken rib.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from July 1976 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2007, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Albuquerque, New 
Mexico, RO.   



FINDINGS OF FACT

1.  The veteran is not shown to have broken his nose in 
service or currently to have any disability of the nose.

2.  The veteran is not shown to have broken a rib in service 
or currently to have any disability of the ribs.



CONCLUSIONS OF LAW

1. The veteran does not have a disability manifested by 
residuals of a broken rib that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The veteran does not have a disability manifested by 
residuals of a broken nose that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided by a March 2006 letter to the veteran.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the 
September 2004 letter was provided prior to the appealed 
December 2004 rating decision in keeping with Pelegrini.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Solicitation of a medical opinion is not necessary because 
(as discussed in detail below) there is no indication that 
the claimed disorders are of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran is seeking service connection for residuals of a 
broken nose and for residuals of a broken rib.  He testified 
that he injured both his nose and rib while he was boxing 
during service. 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service. 38 U.S.C.A. 
§ 1131 (West 2002).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran's service medical records are 
negative for any findings, treatment or diagnosis of a nasal 
or rib disability or injury.  Furthermore, there is no post-
service medical evidence of a current nasal or rib 
disability.

The Board finds that service connection for residuals of a 
broken nose and for residuals of a broken rib is not 
warranted.  The veteran has presented no competent evidence 
showing that he has a current nasal disability or rib 
disability.  Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1131.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
both appeals must be denied because there is no corroborating 
evidence of injury in service or of the claimed disability 
since service.

In this case, the veteran's assertions represent the only 
evidence of record establishing that he currently has the 
alleged disorders.  Such assertions may not be considered 
competent evidence of current disabilities as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claim of service connection for residuals of a broken nose 
and for residuals of a broken rib.  38 U.S.C.A. § 5107 (West 
2002).  Accordingly, the benefits sought on appeal are 
denied.







ORDER

Service connection for the residuals of a broken nose is 
denied.

Service connection for the residuals of a broken rib is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


